No. 07-16-00189-CR


John Michael Weatherly                      §     From the 181st District Court
  Appellant                                         of Randall County
                                            §
v.                                                March 31, 2017
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated March 31, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court is modified as set forth in the

opinion and affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo